 Case 1:20-cr-00183-RJJ ECF No. 298, PageID.1754 Filed 08/26/21 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                      ___________________________________

THE UNITED STATES OF AMERICA,
                                              Case No. 1:20-CR-183
             Plaintiff,
                                              Hon. Robert J. Jonker
v.                                            Chief U.S. District Court Judge

KALEB FRANKS,

             Defendant.



 DEFENDANT FRANKS’ MOTION FOR EXTENSION OF TIME TO FILE
PROPOSED JURY QUESTIONNAIRE AND MEMORANDUM IN SUPPORT


      Defendant Kaleb Franks, through counsel Scott Graham, moves this Court

for an additional week/7 days, until September 2, 2021, within which to file a

proposed extended jury questionnaire in this matter. In support of this motion, he

offers the following memorandum of law.

                                 Legal Discussion

      This Court, of course, has broad discretion to extend filing deadlines. Federal

Rule of Criminal Procedure 45 provides that courts may extend time on their own,

“or for good cause may do so on a party’s motion.” Fed. R. Crim. P. 45(b)(1). The

local rules provide that a “court may in a particular case shorten or enlarge any

time, word count, or page limit established by these rules, with or without prior

notice or motion.” Local Crim. R. 12.3 (addressing motion practice).
 Case 1:20-cr-00183-RJJ ECF No. 298, PageID.1755 Filed 08/26/21 Page 2 of 2




      On July 12, 2021, Mr. Franks moved for leave to propose an extended juror

questionnaire for use in this case, given the unique political and media concerns

presented here. See RE. 228: Motion to Allow Submission of Juror Questionnaire,

PageID # 1261-64. Codefendants have joined in this motion. On July 15, 2021, the

Court ordered submission of a draft questionnaire by August 26, 2021, along with

any written argument. See RE. 257: Order, PageID # 1399.

      Mr. Franks now asks for an additional 7 days to make a joint submission.

Tailoring a concise questionnaire to suit everyone involved has required multiple

drafts, review of materials used in other districts, and consideration of case law like

Ritchie v. Rogers, 313 F.3d 948, 957 (6th Cir. 2002) (discussing how a “state trial

court summoned a large number of prospective jurors and asked each one to

categorize his or her position in compliance with the trial’s court instructions,”

including juror exposure to media reports). Circulating drafts for approval from

everyone involved is also time consuming. Mr. Franks now asks for 7 additional

days to complete this work.

                                        Respectfully submitted,

Date: August 26, 2021                   SCOTT GRAHAM PLLC

                                        By:   /s/ Scott Graham
                                              Scott Graham
                                              Attorney for Defendant
                                        Business Address:
                                              1911 West Centre Avenue, Suite C
                                              Portage, Michigan 49024
                                              (269) 327.0585




                                           2
